Case 1:17-CV-OO791-RBW Document 80 Filed 02/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF CGLUMBIA

 

UNITED STATES OF AMERICA, the States

Of CALIFORNIA, COLORADO,
CONNECTICUT, DELAWARE, FLORIDA,
GEORGIA, HAWAH, ILLINOIS, INDIANA,
IOWA, LOUISIANA, MARYLAND,
MICHIGAN, MINNESGTA, MONTANA,
NEVADA, NEW HAMPSHIRE, NEW
JERSEY, NEW MEXICO, NEW YORK,
NORTH CAROLINA, OKLAHOMA,

RHODE ISLAND, TENNESSEE, TEXAS,
VERMONT, WASHINGTON, and WISCONSIN,
the Connnonwealths Of MASSACHUSETTS and
VIRGINIA, and the DISTRICT OF
COLUMBIA ex rel. KATHLEEN

GRATTON and RAYMOND HIPPOLYTE,

Plaintiffs,

V. Civil Action NO. 17cv791 (RBW)
PRECISION MEDICINE GROUP, INC.,
PRECISION FOR MEDICINE HOLDINGS,
INC., and PRECISION EFFECT, INC. f/k/a
LEHMAN MILLET HOLDINGS, INC. f/k/a
HEALTHSTAR EDUCATIONAL
SYSTEMS, INC., d/b/a PRACTICE
THERAPEUTICS,

Defendants.

\./\/\/\/\./\/\/\./\./\_/\_/\./\/\./\/\./\/\./\/VV\/\_/\./\/VV\/\_/\_/\/

 

UNITED STATES’ NOTICE OF CONSENT
TO THE VOLUNTARY DISMISSAL OF THIS ACTION

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Defendants Precision
Medicine Group, Inc., Precision for Medicine Holdings, Inc,, and Precision Effect, Inc. f/k/a
Lehman Millet Holdings, lnc. f/k/a Healthstar Educational Systems, Inc., d/b/a Practice

Therapeutics (collectively “Defendants”), and Relators Kathleen Gratton and Raymond

 

Case 1:17-cV-OO791-RBW Document 80 Filed 02/20/19 Page 2 of 2

Hippolyte, filed a Joint Stipulation of Dismissal as to all claims against Defendants, With

prejudice as to Relators and Without prejudice as to the United States. Doc. 78.

In accordance With the provisions of the False Claims Act, 31 U.S.C. § 3730(b)(l), the

United States respectfully notifies the Court that the Attorney General consents to the dismissal

of all claims against Defendants, Without prejudice to the United States and With prejudice as to

Relators, on the grounds that such dismissal is in the interests of the United States.

DATED: February 19, 2019

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

JESSIE K. LIU
United States Attorney for the District of Columbia

  

By. `
DARRE . ALDEZ C Bar No 20232)
Assistant ` d States Att

U.S. Attorney’s Oftice for the District of Columbia
555 4th Street, NW, Civil Division

Washington, DC 20530

Tel: 202.252.2507

Fax: 202.252.2599

Darrell.Valdez@usdoi . gov

MICHAEL D. GRANSTON (DC Bar No. 44625)
J'AMIE ANN YAVELBERG (DC Bar No. 445473)
WILLIAM E. OLSON (DC. Bar No. 480087)
Attorneys, Civil Division

Commercial litigation Branch

P.O. BoX 261, Ben Franklin Station

Washington, D.C. 20044

Tel: 202.305.3905

Counsel for the United States of America

